Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/26/2022 has been entered. Claims 1, 3, 5, 11, 19, 21, 23, 28, 47, 56, 60, 62, 66, 67 and  198  are under examination. Claims 97, 108, 110, 141, 144, 146 and  161 are withdrawn.

Sequence Requirements
	The amendment to the specification to incorporate the electronic sequence listing into the application is acknowledged.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Specification
The amendment to the specification is entered.

Information Disclosure Statement
The information disclosure statement filed 9/26/2022 has been considered.  An initialed copy is enclosed.

Claim Objections withdrawn
The objection to claim 175 is withdrawn in view of the cancellation of the claim.
Claim Rejections Withdrawn
The rejection of claim(s) 1, 3, 5, 11, 19, 21, 23, 28, 47, 56,  60, 62 and  66-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. WO 2018/117263 6/28/18 filed 12/22/17 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1, 3, 5, 11, 19, 21, 23, 28, 47, 56,  60, 62, 66-67 and 175 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Maltzahn et al. WO 2014/121298 8/7/2014, cited in IDS is withdrawn. Applicants argument is found persuasive.
The rejection of claim(s) 1, 3, 5, 11, 19, 21, 28, 47, 56, 60, 62, 66, 67 and 175 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Henn et al. US 9,533,014 1/3 2017 is withdrawn. Applicants argument is found persuasive.
The rejection of claims 1, 3, 5, 11, 19, 21, 23, 28,47, 56, 60, 62, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,576,136 (“136) is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 3, 5, 11, 19, 21, 23, 28,47, 56, 60, 66 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,412 (“412) is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 3, 11, 19, 21, 28, 47, 56, 60, 62, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,167,018 (“018) is withdrawn in view of the amendment to the claims.
 The rejection of claims 1, 3, 5, 11, 19, 21, 23, 28,47, 56, 60, 62, 66 and 67 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 227-255 of copending Application No. 16745642 (‘642) is withdrawn in view of the amendment to the claims.







Claim Rejections - 35 USC § 101 Maintained

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1, 3, 5, 11, 19, 21, 23, 28, 47, 56, 60, 66, under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is maintained. The claim(s) recite(s) a composition comprising one or two or more bacteria. The bacteria are products of nature as they can be isolated from fecal matter or the microbiome of healthy individuals (see paragraph 158 of the specification).
There is no evidence that each bacterium is markedly different from the corresponding natural counterpart found in human feces. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Each bacterium is a natural phenomenon. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception").
The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
When comparing each product to its naturally occurring counterpart, each bacterium does not show a markedly different characteristic as compared to the natural bacteria as it exists in nature and there is no evidence that Applicant has caused the claimed bacteria to possess at least one characteristic that is different from that of the natural counterpart. For a combination of bacteria, the closest natural counterpart to the claimed combination is the individual nature-based components of the combination.  The combination of judicial exceptions is not integrated into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").
The claims recite additional components i.e. the metabolites which are products of nature which are not markedly different from their naturally occurring counterpart and thus are considered judicial exceptions   and additional components such as cytokines,  antigens (as vaccine or costimulatory agent), dendritic cells, anti-inflammatory agents e.g. turmeric and other anti-inflammatory are products of nature. The combinations of judicial exceptions i.e. the bacteria and additional components are not patent eligible e.g. mixtures of products of nature that do not react together to form a different product.
This judicial exception is not integrated into a practical application in claims 56, 60 because the recitation of pharmaceutical composition or formulated for oral or rectal or administration  or for delivery to the intestine  or colon does not add a meaningful limitation e.g. a dose form such as table or capsule or suppository. 
The judicial exception is  not integrated into a practical application with the recitation  that the bacteria are “lyophilized” as this limitation does not add a meaningful limitation as removal of water in bacterial compositions  is routine and there is no evidence on the record that lyophilization makes the bacteria markedly different from its natural counterpart. See Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 US 127, 76 USPQ 280 (1948). However,  in the form of capsule integrates the judicial exception into a practical application and for the same reasons claim(s) 56 and 60  does/do not include additional element that are sufficient to amount to significantly more than the judicial exception.
	Response to Applicants Argument
Applicants argue that Lyophilizing bacterial strains involves a freeze-drying process that removes water from the bacterial cells. The resulting lyophilized bacterial strains have enhanced stability as compared to bacterial cultures and may be stored for long periods of time (e.g., increased shelf-life). Furthermore, the bacterial strains of the claimed pharmaceutical compositions are anaerobic bacteria. In lyophilized form, the bacterial strains remain viable following exposure to oxygen. Additionally, in the lyophilized state, the dehydrated bacterial strains do not grow or reproduce, but remain viable and may grow and reproduce when rehydrated. Thus, even if lyophilization does not change a bacterium’s 16S rDNA sequence, lyophilized bacteria are markedly different
from those found in nature. In sum, the claimed compositions have structural and functional properties that provide a “marked difference” compared to what occurs in nature and therefore are not a product of nature exception.
	Applicants argument has been carefully considered but is not found persuasive. This is because dried bacteria in a composition is not patent eligible. In Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a  POWDER ... base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948). Nevertheless, the Supreme Court concluded that such a mixture of bacteria was NOT patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Jd. at 130. Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powder” composition. There is no evidence that lyophilizing the bacteria produces structural changes that are sufficient enough to change the properties of the bacteria to result in a bacterium with a marked difference. As stated by Applicant, rehydration of dried bacteria returns the bacteria to the viable, growth and reproductive state. It is noted that the claims do not state whether the lyophilized bacteria are dead or alive.
	To overcome the rejection, Applicants can incorporate the limitation of claim 62 into claim 1, 11, 19 amd  28 i.e. indicating that the composition or the bacteria strain(s) is/are in the form of a capsule.
	For these reasons, the rejection is maintained.

Allowable Subject Matter
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of the Claims
Claims 1, 3, 5, 11, 19, 21, 23, 28, 47, 56, 60,  66, 67 and 198 are rejected. Claims 97, 108, 110, 141, 144, 146 and  161 are withdrawn. Claim 62 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645